DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “an hand” in line 4 is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, it is unclear how the structure of “a slide type front door” relates to the structure of “a front door” as recited in claim 1.  For the purpose of examination the limitation of “a slide type front door” is interpreted as --wherein the front door is a slide type front door--.
In regard to claim 15, it is unclear how the structure of “a slide type front door” relates to the structure of “a front door” as recited in claim 12.  For the purpose of examination the limitation of “a slide type front door” is interpreted as --the front door is a slide type front door which--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 7,022,151) in view of Yokoi et al. (US 2011/0058986; hereinafter “Yokoi”).
In regard to claims 1, 3-4 and 6, Ono discloses a safety cabinet (1) including an operation chamber (working space 3), a front door (front shutter 9) that covers part of an opening of a front surface of the cooperation chamber, an operation opening below the front door (as depicted in Figure 1A), into which an operator can insert a hand and perform an operation, and a front slit (exhaust port 30), which takes in air inside the operation chamber and air in a room through the operation opening, 
Ono is silent in regard to sterilization gas generating means.
Yokoi discloses an isolator 100 which includes sterilization gas generating means for generating a hydrogen peroxide gas (sterilizing substance supply unit 40 having sterilizing gas generator 402 and hydrogen peroxide solution cartridge 460) to a work chamber 10 and an airtight damper (discharge valve 33) for exhaust which is sealed during the sterilization operation.  See Figures 1-2 and paragraphs [0107]-[0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sterilization gas generating means and damper of Yokoi with the safety cabinet of Ono for the purpose of selectively sterilizing the chamber of the safety cabinet.
In regard to claim 5, Ono discloses a circulation fan (blower 6), an air filter (intake air HEPA filter 5), and a punching plate (rectifying vanes 7) for supplying a rectified flow of purified air to the operation chamber.  See Figure 1A and col. 7, line 52 through col. 9, line 42.
In regard to claims 12-13 and 15, see the above rejection of claims 1 and 3 for the common structure disclosed by Ono.  Ono discloses that the front door can be closed and sealed.  See col. 9, lines 14-42.  Thus, Ono discloses a step of sealing the operation opening.
Ono is silent in regard to a step of performing an airtightness test and a step of performing sterilization.  
Yokoi discloses that an airtightness test (“leak test”) is performed prior to a sterilizing process.  Further, Yokoi teaches that the airtight damper (discharge valve 33) is closed during the sterilization process (see [0143]).  See Figures 1-3 and paragraphs [0135]-[0143].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps and structure for performing sterilization and an airtightness text disclosed by Yokoi with the apparatus and method disclosed by Ono for the purpose of safely sterilizing the interior of the safety cabinet to prevent contamination of the contents therein. 

Claims 2, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yokoi and Miyamoto (JP 53-085492 using the English translation; IDS 11/20/2019).
In regard to claims 2 and 14, Ono and Yokoi are silent in regard to a front door and a sterilization airtight cover which rotate in order to cover the opening in the front of the operation chamber.
Miyamoto discloses a draft box having a front door (upper door 21) which rotates to cover part of the opening of the front surface of the chamber and an airtight cover (lower door 22) which rotates to cover a remainder of the opening.  See page 4 of the translation and Figures 1-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the two rotating front doors disclosed by Miyamoto for the slide type front door of the previous combination without creating any new or unexpected results as the door structures are functional equivalents.
In regard to claims 7-8, Yokoi discloses that a controller 50 controls the sterilization operation by controlling the sterilizing substance supply unit 40 and the airtight damper (discharge valve 33) and the leak test is performed under the control of the controller 50 prior to the sterilization operation.  See paragraphs [0134]-[0144].
Yokoi is silent in regard to control of the front door.
Miyamoto discloses a front door and sterilization airtight cover for covering a remainder of the opening of the front surface of the operation chamber as discussed in the above rejection of claims 2 and 14.  
Miyamoto is silent in regard to drive apparatuses for automatically closing the structures upon signal from a controller. The Courts have held that to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the door structure of Miyamoto and the controller of Yokoi for the purpose of controlling the sterilization operation of the previous combined apparatus.  It would have further been within the ambit of one of ordinary skill in the art to have provided drive apparatuses for automatically closing the doors of the safety cabinet upon signal from the controller for the purpose of automatically closing the doors in order to seal the cabinet upon initiation of a sterilization operation to replace the manual closing of the doors and without the creation of any new or unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yokoi and Ono (JP 2006043521 using the English abstract; IDS 11/20/2019; hereinafter “the ‘521 patent”).
In regard to claim 9, Ono and Yokoi are silent in regard to a coupling portion including an opening and closing door for coupling a safety cabinet for inspection to the safety cabinet.
The ‘521 patent discloses a connecting structure for coupling two safety cabinets together.  The connecting structure is depicted in Figure 8 with an opening and closing door (see numeral 21) on either side of the connecting structure.  See the English abstract and at least Figures 3 and 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the connecting structure and second safety cabinet disclosed by the ‘521 patent with the apparatus of the previous combination for the purpose of passing test materials from one cabinet to the other without contaminating the test material. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yokoi and Hill et al. (US 7,238,330; hereinafter “Hill”).
In regard to claim 10, Yokoi discloses an exhaust fan (discharge fan 34), a catalyst unit (removal filter 38 which includes a catalyst; see [0107]) downstream of the exhaust fan.
Yokoi does not disclose wherein the catalyst unit is disposed in a flow path when the airtight damper (discharge valve 33) is closed and a flow path through which the airflow which has passed through the catalyst unit is drawn into an intake port of a circulation fan as the exhaust fan and catalyst unit of Yokoi can only discharge an airflow out of the isolator.
Hill teaches that a catalytic destroyer 92 for an isolator can be located in a separate flowpath (return conduit 46) through control of a bypass valve 122 to allow for recirculation back to the isolation chamber.  Thus, the air within the isolator can be cleared of hydrogen peroxide sterilant without being discharged from the isolator.   See Figure 1 and col. 3, line 44 though col. 4, line 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the bypass of the catalytic destroyer of Hill with the apparatus of the previous combination for the purpose of allowing for the sterilant-free airflow to be recirculated back to the operation chamber.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yokoi, Hill and Centanni et al. (US 7,850,925; hereinafter “Centanni”).
In regard to claim 11, Ono, Yokoi and Hill are silent in regard to a plurality of catalyst units being placed side by side in the flow path.
Centanni discloses a plurality of reactive chemistry cartridges 120 placed in parallel in order to allow for a higher volume of air containing vaporized hydrogen peroxide to be processed simultaneously.  Centanni further teaches that the cartridges include a catalyst.  See Figure 3 and col. 4, lines 44-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of parallel reactive chemistry units containing catalyst for processing a large airflow simultaneously as taught by Centanni with the previous combined apparatus for the purpose of simultaneously processing a large volume of air containing vaporized hydrogen peroxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774